 



EXHIBIT 10.01
[FLEXTRONICS LETTERHEAD]
December 17, 2004
Robert Dykes
[address omitted]
Re: Separation Agreement
Dear Bob:
     This letter, upon its effective date, will constitute the agreement between
you, on the one hand, and Flextronics International USA, Inc., on the other hand
(collectively referred to herein as “Flextronics” or the “Company”), regarding
the terms of your separation from Flextronics.
     1. Your employment with the Company and any and all of its affiliates will
be terminated effective December 31, 2004 (“Employment Separation Date”).
     2. By your signature below, you acknowledge that you have been paid your
earned salary, bonus, reimbursable expenses, accrued personal time off pay and
any similar payments accrued or owing by the Company and its affiliates through
your Employment Separation Date.
     3. You have received or will receive by separate cover information
regarding your rights to health insurance continuation and your retirement
benefits. To the extent that you have such rights, nothing in this agreement
will impair those rights.
     4. You have returned, or will return by December 31, 2004, to Flextronics
all Flextronics property, including documents, keys, hardware, software,
computers, monitors, telephones, proprietary or confidential information, and
any other property of Flextronics and any information you have about
Flextronics’ and its affiliates’ practices, procedures, trade secrets, customer
lists, or product marketing, except that (a) you may acquire the Company-owned
notebook computer currently assigned to you, if the Company receives a cash
payment equal to its fair market value, and (b) you may retain on that computer
any Company-owned files for the sole purpose of performing your continuing
consulting services for the Company.
     5. Flextronics will not expect you to report to the office after
December 31, 2004. However, between December 31, 2004 and March 31, 2005 you
agree that you will be available to Flextronics, as and when reasonably
requested by Flextronics, to consult with Flextronics on questions that may
arise with respect to matters that were within your responsibility prior to the
Employment Separation Date, and matters reasonably related thereto. During this
consulting period, you shall be an independent contractor, and nothing in this
Separation Agreement shall be taken to imply any relationship of partnership,
agency or employer and employee between the Company and you during this
consulting period.

 



--------------------------------------------------------------------------------



 



     6. Although you are not otherwise entitled to it, Flextronics will provide
you with the following consideration:
     (a) Flextronics will provide you with a payment in the gross amount of
$2,033,739.00 less applicable payroll deductions, to be paid upon the “effective
date” of this agreement as defined in paragraph 17 below.
     (b) The following stock options issued by Flextronics International Ltd.
(“FIL”) are fully vested and remain exercisable (to the extent previously
unexercised) through December 31, 2009:

                                                                  Option Number
    Option Date       Plan/Type       Shares     Price       Exercised      
Vested       Outstanding       Exercisable   012823     9/21/2001     1993/NQ  
  141,667     $ 13.9800       0       141,667       141,667       141,667  

     (c) The following stock options issued by FIL will become fully vested
effective December 31, 2004 and remain exercisable (to the extent previously
unexercised) through December 31, 2009:

                                                                  Number    
Date       Plan/Type       Shares     Price       Exercised       Vested      
Outstanding       Exercisable  
012844
    10/1/2001     1993/NQ     162,422     $ 15.9000       0       131,968      
162,422       131,968  
017252
    7/1/2002     2002/NQ     300,000     $ 7.9000       0       187,500      
300,000       187,500  
017253
    7/1/2002     2002/NQ     400,000     $ 7.9000       0       350,000      
400,000       350,000  

     (d) The following stock options issued by FIL will become fully vested
effective December 31, 2004 and remain exercisable (to the extent previously
unexercised) through December 31, 2009, with the Incentive Stock Options
(ISO) converting to Non-qualified (NQ) stock options:

                                                                  Number    
Date       Plan/Type       Shares     Price       Exercised       Vested      
Outstanding       Exercisable   012843     10/1/2001     1993/ISO     12,578    
$ 15.9000       0       10,220       12,578       10,220   021712     1/22/2004
    2001/ISO     26,189     $ 17.5000       0      
0
      26,189      
0
 

     (e) Of the following stock options issued by FIL, 473,811 options will
become fully vested effective December 31, 2004 and remain exercisable (to the
extent previously unexercised) through December 31, 2009. The remaining 500,000
will be cancelled upon termination of your employment, December 31, 2004:

                                                                  Option Number
    Option Date       Plan/Type       Shares     Price       Exercised      
Vested       Outstanding       Exercisable   021713     1/22/2004     2001/NQ  
  973,811     $ 17.5000       0       0       973,811       0  

     (f) The following stock options issued by FIL will become fully vested
effective December 17, 2004 and remain exercisable (to the extent previously
unexercised) through December 30, 2004:

                                                                  Option Number
    Option Date       Plan/Type       Shares     Price       Exercised      
Vested       Outstanding       Exercisable   023588     8/23/2004     1997/NQ  
  500,000     $ 11.5300       0       0       500,000       0  

 



--------------------------------------------------------------------------------



 



     7. You waive and release and promise never to assert any and all claims
that you have or might have against FIL, Flextronics and its predecessors,
subsidiaries, related entities, officers, directors, shareholders, agents,
attorneys, employees, successors, or assigns, arising from or related to your
employment with Flextronics and its affiliates and/or the separation from your
current employment with Flextronics, or relating to any claims for compensation
with respect thereto.
     These claims include, but are not limited to, claims arising under federal,
state and local statutory or common law, such as the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
California Fair Employment and Housing Act and any other state employment
discrimination statutes, and the law of contract and tort.
     8. You hereby acknowledge that you are waiving and releasing any rights you
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. You and Flextronics agree
that this waiver and release does not apply to any rights or claims that may
arise under ADEA after the effective date of this Agreement. You acknowledge
that a portion of the consideration given for this waiver is in addition to
anything of value to which you were already entitled for salary and vacation pay
up to the date of employment separation. You further acknowledge by this writing
that you have been advised that (a) you should consult with an attorney prior to
executing this Agreement; (b) you have at least twenty-one (21) days within
which to consider this Agreement; (c) you have at least seven (7) days following
the execution of this Agreement by the parties to revoke the Agreement; and
(d) this Agreement shall not be effective until the revocation period has
expired.
     9. You also waive and release and promise never to assert any such claims
related to your current employment with Flextronics, even if you do not believe
that you have such claims. You therefore waive your rights under section 1542 of
the Civil Code of California, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     10. You will not, unless required or otherwise required by law, disclose to
others any information regarding the following:
     (a) Any confidential information regarding Flextronics or any of its
affiliates, including proprietary information, practices, procedures, technical
data, trade secrets or know-how, research, business plans, product plans,
products, services, customer lists and customers, requirements and
specifications of specific customers or potential customers, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, pricing and bidding
strategies, revenue projections, finances or business information disclosed to
you by the Company or any of its affiliates either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment, other than
any of the foregoing items which have become publicly known and made generally
available through no wrongful act of yours or of others.

 



--------------------------------------------------------------------------------



 



     (b) Any confidential or proprietary information from third parties subject
to a duty on Flextronics’ part to maintain the confidentiality of such
information; and/or
     (c) The terms of this Separation Agreement, the benefit being paid under it
or the fact of its payment, except that you may disclose this information to
your spouse or domestic partner, attorney, accountant or other professional
advisor to whom you must make the disclosure in order for them to render
professional services to you, or as otherwise required by law or legal process.
You will instruct them, however, to maintain the confidentiality of this
information just as you must.
     11. You will not, either directly or indirectly solicit, induce, recruit,
or encourage any of the Company’s (or any of its affiliates’) employees to leave
their employment, or take away such employees, or attempt to do any of these
things, whether on your own behalf or on behalf of any other person or entity
for a period of 12 months following your Employment Termination Date.
     12. You agree to refrain from any disparagement, defamation, and slander of
the Company or any of its affiliates, and/or tortious interference with the
contracts and relationships of Company or any of its affiliates. In the event
that you breach this provision or any other of your obligations under this
agreement or as otherwise imposed by law, the Company will be entitled to
recover the benefit paid under this agreement and to obtain all other relief
provided by law or equity. The Company agrees to refrain from any disparagement,
defamation, and slander of you and/or tortious interference with your contracts
and relationships.
     13. All of the existing terms and conditions of the Loan and Security
Agreement (in the amounts of $285,117 (Glouple 1), $651,431 (Glouple 2) and
$2,247,190 (FIUI) principal and accrued interest, as of December 31, 2004)
entered into by you and or The Dykes Family Partnership or your affiliates with
Flextronics International USA, Inc. or its affiliates, shall remain in full
force and effect and are not modified, waived or amended by this Separation
Agreement.
     You agree to pay in full all said amounts outlined above on or before
January 3, 2005.
     14. You agree that you will make yourself reasonably available to provide
information and assistance to the Company in any disputes, lawsuits,
differences, grievances, claims, charges, or complaints brought by or against
the Company, including, but not limited to making yourself available to provide
testimony and serve as a witness.
     15. This Separation Agreement may only be amended in writing signed by you
and the Company’s chief executive officer.
     16. This Agreement represents the entire agreement and understanding
between the Company or any of its affiliates, on the one hand, and you on the
other hand, concerning your employment with and separation from the Company and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements, offer letters, and understandings concerning your
relationship with the Company and any of its affiliates, with the exception of
the confidentiality agreement, the Director’s and Officer’s Indemnification
Agreements between you and the Company, and the loans and stock option
agreements described

 



--------------------------------------------------------------------------------



 



above. Nothing in this Agreement shall affect your right to any indemnification
under applicable law or the terms of the Company’s or FIL’s charter and bylaws
to which you may otherwise be entitled.
     17. To accept the agreement, please date and sign this letter and return it
to Sandra Brown, Sr. Manager Human Resources. (An extra copy of this agreement
and exhibit is enclosed for your files.) Once you do so, you will still have an
additional seven days in which to revoke your acceptance. To revoke, you must
send me a written statement of revocation. If you do not revoke, the eighth day
after the date of your acceptance will be the “effective date” of the agreement.
     Bob, I am pleased that we were able to part ways on these amicable terms.
Flextronics and I wish you every success in your future endeavors.
Sincerely,
/s/ Thomas J. Smach
Thomas J. Smach
Senior VP — Finance
Attachments: Duplicate Letter

 



--------------------------------------------------------------------------------



 



     By signing this letter, I acknowledge that I have had the opportunity to
review this Separation Agreement carefully with an attorney of my choice or have
voluntarily chosen not to do so, that I understand the terms of the agreement,
and that I voluntarily agree to them.
     Dated: Dec 31, 2004

     
 
  /s/ Robert Dykes
 
  Robert Dykes

 